Ebeehaedt, Judge.
The pickup truck involved was not alleged to have been used “in conveying, removing, concealing or storing” of nontax-paid liquor, hence the portion of Code Ann. § 58-207 relating to vehicles does not apply. It is contended by the State that the truck might be declared contraband as some “apparatus or appliances” used in the manufacture of moonshine. We do not agree that it comes within that category, but even if it did, in spite of the strict construction we are required to put on the statute, Premium Distrib. Co. v. State of Ga., 89 Ga. App. 222, 230 (79 SE2d 57), “apparatus or appliances” are not subject to condemnation under the Code section but only to being “summarily destroyed and rendered useless” *710by the law enforcement officers. Leath v. Rosser, 52 Ga. App. 587 (1) (183 SE 839).
The judgment overruling intervenor’s demurrer must be

Reversed.


Bell, P. J., and Jordan, J., concur.